Hoar, J.
The agreement being that the losing party in each game should pay the defendant for the intoxicating Equor furnished by him at the close of that game, each of the three, Harrison, Buckley and Reagan, who were losers, became severally bound to the defendant to pay him for the liquor furnished on his account. As it was furnished on an agreement to pay for it, the actual payment was immaterial and not necessary to make the sale in each case complete. There was therefore competent evidence of three distinct sales. Harrison, Buckley and Reagan were not jointly responsible to the defendant for the liquor which each of the three agreed to pay for if he were a user. Exceptions overruled